Citation Nr: 0305389	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-04 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertensive cardiovascular disease prior 
to April 10, 1998.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected hypertensive cardiovascular disease on and 
after April 10, 1998.

3.  Entitlement to a compensable rating for a service-
connected scar of the left eyebrow.

4.  Entitlement to a compensable rating for a service-
connected contusion of the back.

(Entitlement to service connection for restrictive lung 
disease, sinusitis and nasal polyps as residual to exposure 
to Agent Orange (AO) herbicide, mustard gas, environmental 
chemicals, jet fuel, asbestos, or ionizing radiation will be 
the subject of a later decision.).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States Air 
Force from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted an increased 
rating of 20 percent for service-connected hypertensive 
cardiovascular disease, denied service connection for a 
respiratory condition as residual to exposure to Agent Orange 
(AO) herbicide, mustard gas, asbestos, or ionizing radiation, 
and further denied compensable ratings for the claimant's 
service-connected scar of the left eyebrow and service-
connected residuals of a contusion of the back.

The record shows that the claimant has sought service-
connection for sinusitis and for nasal polyps as residual to 
exposure to Agent Orange (AO) herbicide, mustard gas, 
environmental chemicals, jet fuel, asbestos, or ionizing 
radiation, and has further sought entitlement to benefits 
based upon spina bifida occulta in his minor son.  The RO has 
not addressed those issues, and they are referred to the RO 
for appropriate action.  The record further shows that a 
Decision Review Officer's decision of August 13, 2002, denied 
service connection for diabetes mellitus, Type II.  Although 
the claimant filed a timely Notice of Disagreement and was 
issued a Statement of the Case addressing that issue, the 
claimant failed to file a Substantive Appeal (VA Form 9), and 
that matter is not currently before the Board.  

The Board has undertaken additional development of the issue 
of entitlement to service connection for restrictive lung 
disease as residual to exposure to Agent Orange (AO) 
herbicide, mustard gas, environmental chemicals, jet fuel, 
asbestos, or ionizing radiation, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the appellant's response to the notice, 
the Board will prepare a separate decision addressing that 
issue.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00; Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the Statement 
of the Case and Supplemental Statement of the Case issued on 
December 4, 2000.  Each of those documents informed the 
claimant and his representative of VA's duty to notify him of 
the information and evidence necessary  to substantiate his 
claims and to assist him in obtaining all such evidence.  The 
record further reflects that the claimant has been informed 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The December 4, 2000, Statement of the Case and Supplemental 
Statement of the Case further informed the claimant and his 
representative of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing the establishment of service 
connection, rating evaluations  under VA's Schedule for 
Rating Disabilities, the decisions reached, and the reasons 
and bases for those decisions.  In addition, the December 4, 
2000, Statement of the Case and Supplemental Statement of the 
Case provided the claimant and his representative on December 
4, 2000, notified the claimant and his representative of VA's 
duty to assist him by obtaining all evidence in the custody 
of military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and as to which the 
claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, the claimant and his representative have been 
informed that should efforts to obtain records identified by 
the claimant prove unsuccessful for any reason which the 
claimant could remedy, the VA would notify the claimant and 
advise him that the ultimate responsibility for furnishing 
such evidence lay with the individual seeking to enter that 
evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate the issues on appeal have been fully met.  The 
record shows that the RO has obtained all service medical 
records of the claimant, as well as all available private, 
service department, and VA medical records identified by the 
claimant.  The claimant has been afforded a VA general 
medical and cardiology examination in May 1980, a VA general 
medical examination, cardiology examination, respiratory 
examination, and scars examination in March and April 1998, 
and a cardiac examination in May 2002.  The claimant has 
declined a personal hearing before an RO Hearing Officer or 
before the Board.  The Board finds that the claimant was 
fully notified and aware of the type of evidence required to 
substantiate his claims.  Neither the claimant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA.  The Board finds that it is clear 
from the record that the appellant and his representative 
were fully notified of the required information and evidence 
and of VA's duty to assist them in obtaining all such 
evidence.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the claimant's appeal.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Prior to April 10, 1998, the claimant's service-connected 
hypertensive cardiovascular disease was manifested by 
diastolic blood pressure readings which were predominantly 
less that 100, and that continuous medication was shown 
necessary for control of blood pressure.  

3.  On and after April 10, 1998, the claimant's service-
connected hypertensive cardiovascular disease was manifested 
by diastolic blood pressure readings which were predominantly 
110 or more, and that continuous medication was shown 
necessary for control of blood pressure.  

4.  The VA scars examination in March 1998 establishes that 
tenderness to palpation over the left eyebrow scar was 
objectively demonstrated, as well as slight disfigurement due 
to hair loss over the scar, without evidence of ulceration, 
adherence, keloid formation, discoloration, underlying tissue 
loss, limitation of function, or other findings which would 
to warrant a compensable evaluation.   

5.  The claimant's service-connected contusion of the back is 
currently manifested by no significantly disabling residuals.

6.  The claimant's service-connected hypertensive 
cardiovascular disease, scar of the left eyebrow, and 
contusion of the back do not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as would render impractical the application 
of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected hypertensive cardiovascular disease were 
not met prior to April 10, 1998.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R.§ 3.321(b)(1), Part 4, § 4.104, Diagnostic 
Code 7101 (1997).

2.  The criteria for a rating in excess of 20 percent for 
service-connected hypertensive cardiovascular disease were 
not met on and after April 10, 1998.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R.§ 3.321(b)(1), 
Part 4, § 4.104, Diagnostic Code 7101 (2002).

3.  The criteria for an increased rating of 10 percent for a 
service-connected scar of the left eyebrow are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R.§ 3.321(b)(1), Part 4, § 4.104, Diagnostic Code 7101 
(2002).

4.  The criteria for an increased rating of 10 percent for a 
service-connected contusion of the back is currently 
manifested by . 38 U.S.C.A. §§ 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the claimant served on active duty with the United 
States Air Force from March 1976 to March 1980.  The 
claimant's DD Forms 214 show that he served as a security 
specialist while on active duty.  

The claimant's service medical records show that he was 
treated for hypertension during his period of active service; 
and that he sustained contusions of the neck, back and chest 
in February 1977, when struck from behind by another motor 
vehicle.  X-rays of the cervical and lumbar spine and pelvis 
disclosed no bony abnormalities.  Chest X-rays in January and 
June 1977 showed that the heart, lungs and bony thorax were 
normal.  Neurological evaluation in April 1977 disclosed no 
motor, sensory or reflex deficits, and there was no evidence 
of sciatica.  In August 1977, the claimant was seen in 
consultation because of his complaints that he might have a 
"ruptured disc", but the examining specialist determined 
that there were no clinical findings to support that 
contention.  Electromyography in June 1977 was normal, and 
there were no signs of denervation.  

In April 1978, the claimant was struck on the face by a 
thrown coil of wire while in the hobby shop, sustaining a 2-
inch simple laceration of the left eyebrow which was sutured.  
He claimed a transient loss of consciousness for about 20 
minutes.  There was no finding of any injury or involvement 
of the left eye or left orbital socket, and that laceration 
wound of the left eyebrow healed without complications.  A 
report of medical history completed by the claimant in May 
1979 reported no history of sinusitis or hay fever, shortness 
of breath, chest pain or pressure, or heart trouble.  A 
report of medical examination, conducted in May 1979, 
disclosed no abnormalities of the spine or musculoskeletal 
system, heart or vascular system, lungs or chest, while an 
EKG was within normal limits, and chest X-ray was negative.  
The claimant was noted to have sustained a head injury in 
April 1978, and a neurological consultation, with 
electroencephalograph (EEG), was normal, with no evidence of 
any neurological residuals.  An intravenous pyelogram (IVP), 
conducted in October 1979, was noted to have an 80 percent 
accuracy in excluding renal causes of hypertension.  In 
October 1979, the claimant was noted to have no defects 
requiring duty restrictions, and he was returned to full 
duty.  

In November 1979, the claimant was admitted to the Intensive 
Care Unit at the United States Air Force Academy Hospital, 
Colorado, with complaints of chest pain and an abnormal 
electrocardiogram (EKG).  He was noted to have a documented 
3-year history of high blood pressure, with recent onset of 
stabbing chest pain on walking or exercise.  Examination on 
admission revealed blood pressure of 170/110, while the S1 
and S2 were normal, with no S3or S4 gallop or rub.  During 
hospitalization, physical and neurological examinations were 
negative, and a chest X-ray was normal.  The claimant's blood 
pressure responded to anti-hypertensives.  The attending 
physician stated that at no time during hospitalization was 
any evidence of pericardial or pleural rub noted.  The 
diagnoses at hospital discharge were probable pericarditis, 
resolved; and hypertension, controlled.  

The claimant was subsequently readmitted to the United States 
Air Force Academy Hospital, Colorado, in November 1979 with 
complaints of vertigo and persistent nausea.  A Bruce 
Protocol graded exercise test in December 1979 was terminated 
because of fatigue, and disclosed a normal response to 
exercise.  A electronystagmogram at Fitzsimons Army Medical 
Center in December 1979 noted a right lateral nystagmus and 
dizziness, without evidence of central nervous system 
pathology.  Laboratory testing and other studies revealed 
normal urinalysis, normal serum electrolytes, normal chest X-
ray, normal upper gastrointestinal series, and normal renal 
function testing.  The diagnoses at hospital discharge in 
December 1979 were persistent vertigo secondary to 
labyrinthine dysfunction, resolving; recurrent chest pain-
non-cardiac-probable pleural pericarditis; hypertension; and 
persistent elevation of CPK and LDH of unknown etiology.

Records from Fitzsimons Army Medical Center, dated in January 
1980, show that the claimant was admitted for evaluation of 
complaints of syncopal episodes and atypical chest pain, with 
normal findings, and he was referred for cardiology 
evaluation and a recommendation for future therapy.  On 
cardiology consultation, the claimant was noted to have 
undergone an extensive work-up for his syncopal episodes, and 
no cardiac or central nervous system pathology was 
documented.  Cardiac catheterization was not recommended, and 
it was suggested that he be referred back to the Air Force 
Academy Hospital.  The diagnosis was mechanical chest pain 
with functional overlay, and labile hypertension.  

In February 1980, the claimant complained of hypertension and 
chest pains, and was referred for evaluation.  On evaluation 
at Peterson Air Force Base Hospital, it was noted that the 
claimant had been evaluated for complaints of chest pain, 
vertigo, and an abnormal EKG in November 1979, including 
sequential enzyme studies, a Bruce Protocol examination, 
echocardiography, ear, nose and throat evaluation, a central 
nervous system evaluation, including a brain scan, CT scan 
and EEG, with no findings to explain his complaints of chest 
pain.  He was noted to currently be free of symptoms except 
for recurrence of chest pain which might be chest wall in 
origin, and an EKG was unchanged and was normal for his race 
and age.  The impression was hypertension, untreated, and 
history of chest pain and abnormal EKG which was thought 
probably a viral myopericarditis from which the claimant 
appeared to have recovered.  An increased dosage of Lopressor 
was recommended.  

A report of medical history, completed by the claimant in 
February 1980, denied any history of sinusitis, hay fever, or 
asthma, and indicated that he was not taking any medication.  
The claimant's service separation examination, conducted in 
February 1980, disclosed that his nose, mouth, throat and 
sinuses were normal.  A slight tenderness was noted over the 
left anterior costosternal 3rd and 4th ribs, and claimant was 
noted to have hypertension, controlled with anti-hypertensive 
medications, and a non-diagnostic bradycardic EKG.  His 
spine, n musculoskeletal system, lungs and chest were 
otherwise normal, and a chest X-ray was negative.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526e), received in April 
1980, sought service connection for chest pains and high 
blood pressure.  No mention was made of any respiratory or 
pulmonary disorder.

A report of VA general medical examination, conducted in May 
1980, cited the claimant's complaints of low back pain, 
radiating into his right posterior thigh.  The claimant had a 
normal posture and gait.  Musculoskeletal examination 
revealed no evidence of lumbar spasm or tenderness, a full 
range of lumbar motion in all planes, with complaints of pain 
at 95 degrees on forward flexion.  Straight leg raising was 
negative, and reflexes were normal.  The claimant's nose, 
throat, and sinus were normal, respiratory examination was 
normal, and a chest X-ray showed that the lung fields were 
clear.  A report of cardiovascular examination cited findings 
while on active duty, as well as the claimant's assertion 
that he was told while on active duty that he had a heart 
attack, and his current complaints of occasional slight chest 
pains, for which he takes medication.  The claimant stated 
that he could walk or jog without any pain, but noted that 
"pressure" (stress) could bring on pain.  Examination 
revealed a regular cardiac rhythm and rate was present, with 
no thrills or murmurs, and no evidence of cardiac pathology, 
and good carotid and peripheral pulses were found.  Blood 
pressure was 140/100 when sitting, and 144/100 when standing.  
An EKG was showed sinus bradycardia, but was found to be 
within normal limits, and a chest X-ray showed that the heart 
was normal in size.  The claimant asserted that he was hit 
over the left eye in 1978, and that he was unconscious for 6 
hours.  A well-healed scar was noted in the claimant's left 
eyebrow, and there was no residual eye injury.  Laboratory 
tests were within normal limits.  The diagnoses were 
hypertensive vascular disease, with history of possible 
pericarditis; probable residuals of lumbar contusion; and 
scar of left eyebrow, with no ocular residuals. 

A rating decision of September 1980 granted service 
connection for hypertension with chest pain, evaluated as 10 
percent disabling, and for a scar or the left eyebrow and 
residuals of a back contusion, each evaluated as 
noncompensably disabling.  The claimant and his 
representative were notified of those decisions and of his 
right to appeal.  He failed to initiate an appeal, and that 
rating decision became final after one year.  

In December 1980, the claimant was admitted to the VAMC, 
Wadsworth (in Los Angeles), for cardiac catheterization due 
to complaints of atypical chest pain and mild hypertension.  
Blood pressure on admission was 140/95.  His lungs were clear 
to auscultation and percussion, and chest X-ray was negative.  
An EKG revealed sinus bradycardia.  The diagnoses at hospital 
discharge were atypical chest pain, status post normal 
cardiac catheterization; abnormal EKG, possibly a normal 
variant; and mild hypertension.

In September 1997, the claimant sought a rating in excess of 
10 percent for service-connected hypertensive cardiovascular 
disease, and compensable ratings for the claimant's service-
connected scar of the left eyebrow and service-connected 
residuals of a contusion of the back.  He cited treatment for 
hypertension and a respiratory disorder at the VAMC, 
Wadsworth, and by a private physician.  

Private treatment records from Dr. S.A.S., a private 
physician, show that the claimant was seen in December 1995 
for complaints of nasal congestion of 1-2 weeks duration, 
with fever and a slight nonproductive cough.  Examination 
disclosed no wheeze or inspiratory pain, and he was afebrile.  
The paranasal sinuses were non-tender, while the nasal mucosa 
were slightly injected, and the pharynx was clear.  A regular 
cardiac rhythm and rate was present, and the lungs were 
clear.  The assessment was allergic rhinitis.

Private treatment records from Dr. A.P.C., a private 
physician at Riverside Medical Clinic, dated from April 1996 
to January 1998, show that in April 1996, the claimant was 
seen for complaints of chest pain, and that minimal 
tenderness was found on palpation of the chest, while there 
was no pain on arm movement, and the lungs were clear to 
auscultation and percussion.  The impression was 
costochondritis secondary to anxiety.  An EKG in April 1996 
disclosed a normal sinus rhythm.  The claimant was again seen 
in May 1996 for complaints of nonradiating left upper chest 
pain at work, as well as depression, and the diagnosis was 
depression due to job stress and chest pain secondary to 
depression.  Examination disclosed a regular cardiac rhythm 
and rate, without murmurs, and elevated blood pressure.  Also 
in May 1996, the claimant complained of flank pain, and gave 
a history of renal calculus 20 years previously.  Examination 
revealed that the abdomen was nondistended, without rebound 
or organomegaly.  A kidney-ureter-bladder X-ray series in May 
1996 was negative for any abnormalities.  Laboratory tests in 
May 1996 noted elevated SGOT and SGPT findings, but was 
negative for glucose.  The assessment was urinary tract 
infection or early pyelonephritis.  Bruce protocol exercise 
testing was accomplished in June 1996, and another EKG in 
June 1996 disclosed a normal sinus rhythm, with nonspecific 
T-wave changes.  A September 1996 letter from that physician 
to the claimant's insurance company stated that the claimant 
related symptoms of disorientation of two days duration, a 
history of treatment since July 1994 for depression stemming 
from job pressures.  

The claimant was seen by Dr. A.P.C., in December 1997 and in 
January 1998 for complaints of neck and low back pain after 
being struck in the rear in a December 1997 motor vehicle 
accident.  In December 1997, lumbosacral spasm was noted.  In 
January 1998, neck spasms were noted on the right, while 
neurological examination was negative.  X-rays of the 
cervical spine disclosed normal vertebral alignment, with 
intact vertebral bodies and posterior elements, with moderate 
spondylosis at C5-7, with no evidence of acute trauma.  Those 
records further show the claimant had a blood pressure 
reading of 140/84 on April 1996; 140/100 on May 1, 1996; of 
142/100 on May 14, 1996; and of 130/100 on May 15, 1996, 
while all other blood pressure readings taken prior to April 
10, 1998, showed blood pressure readings as follows: 150/98 
on June 5, 1996; of 130/90 on June 17, 1996; of 130/96 on 
July 2, 1996; of 138/90 on December 24, 1997; of 132/94 on 
January 1, 1998; of 158/96 on February 10, 1998; and of 
133/88 on February 27, 1998.  VA outpatient treatment records 
dated from February 1998 to June 1998 show that the 
claimant's blood pressure was shown to be 164/112 and 156/110 
on April 10, 1998; as 160/116 on April 17, 1998; as 128/96 on 
April 29, 1998; and as 130/100 on June 2, 1998.  

A VA scars examination, conducted at the VAMC, Loma Linda, in 
March 1998, cited the claimant's history of sustaining a cut 
over his left eye in a helicopter crash while responding to 
the crash of a B-52 carrying nuclear armament, and of 
wakening several days later with his left eye swollen shut 
and a headache resulting from concussion.  He further related 
a history of 3 cortisone injections for the scar and to 
relieve swelling.  He asserted that he has a tender scar and 
neck stiffness as residuals of his injury, and visits his 
chiropractor 2 or 3 times a year for neck stiffness.  
Examination revealed that the scar was a slightly diagonal 
vertical scar, located over the left eye and midway over the 
eyebrow, and was linear, 2.5 cm. x 2 cm.  Tenderness was 
present on palpation, but there was no evidence of 
ulceration, adherence, keloid formation, underlying tissue 
loss, or limitation of function.  The scar was the same color 
as the adjacent normal skin, and was described as slightly 
disfiguring as it was located on the eyebrow and hair growth 
was absent over the scar.  An unreduced photograph of the 
scar was provided.  X-ray of the cervical spine was disclosed 
moderate degenerative joint disease of the cervical spine.  
The diagnoses were traumatic scar , symptomatic, slightly 
disfiguring; and moderate degenerative joint disease of the 
cervical spine.  

A report of VA cardiac and cardiovascular examination, 
conducted in April 1998, cited the claimant's complaints of 
chest discomfort at rest or on exercise or with stress, and a 
long history of hypertension.  The claimant stated that he 
was not currently taking any antihypertensive medications, 
and denied symptoms of palpitations or syncope, or any 
history of heart attack or stroke.  He related that his 
activity was limited to walking several blocks before 
becoming fatigued and dyspneic.  His cardiac risk factors 
were noted to include age, male sex, hypertension  and 
possible elevated cholesterol.  Examination revealed that his 
blood pressure was 184/120 on first examination, and 178/118 
several minutes later.  His neck veins were not distended, 
and a regular cardiac rhythm and rate was present, with a 
soft apical fourth heart sound, but no murmurs, and the 
remainder of his cardiovascular examination was unremarkable.  
An EKG was normal, and an echocardiogram showed mild 
concentric left ventricular hypertrophy, normal left 
ventricular chamber size, and normal left ventricular 
systolic function, with an ejection fraction of 65 percent.  
There was no evidence of valvular heart disease.  The 
diagnoses were hypertension, longstanding and poorly 
controlled; atypical chest pain which probably does not 
represent coronary artery disease; and normal left 
ventricular function with mild concentric left ventricular 
hypertrophy.  

A rating decision of September 1998 granted an increased 
rating of 20 percent for service-connected hypertensive 
cardiovascular disease, denied service connection for a 
respiratory condition as residual to exposure to Agent Orange 
(AO) herbicide, mustard gas, asbestos, or ionizing radiation, 
and further denied compensable ratings for the claimant's 
service-connected scar of the left eyebrow and service-
connected residuals of a contusion of the back.  The claimant 
and his representative were notified of those determinations 
and of his right to appeal by RO letter of September 26, 
1998.  

The claimant filed a Notice of Disagreement, seeking service 
connection for a respiratory condition, a rating in excess of 
20 percent for service-connected hypertensive cardiovascular 
disease, and compensable ratings for his service-connected 
scar of the left eyebrow and service-connected residuals of a 
contusion of the back.  He further asserted that he was 
entitled to an earlier effective date for the increase in 
rating for his service-connected hypertensive cardiovascular 
disease.  

A Statement of the Case was provided the claimant and his 
representative in January 1999 addressing the issues of 
service connection for a respiratory condition as residual to 
exposure to Agent Orange (AO) herbicide, mustard gas, 
asbestos, or ionizing radiation; a rating in excess of 20 
percent for service-connected hypertensive cardiovascular 
disease, and compensable ratings for his service-connected 
scar of the left eyebrow and service-connected residuals of a 
contusion of the back.  A March 1999 letter from the claimant 
reiterating his contentions was accepted in lieu of a VA Form 
9.

VA outpatient treatment records from the VAMC, Loma Linda, 
dated from February 1998 to January 2000, show that in 
February 1998, the claimant was seen for complaints of 
blockage in the right side of his nose since 1990, worsening 
over the past two years, as well as clear drainage, sneezing 
and cough, but no upper respiratory infections.  He alleged 
that in 1978, he was exposed to mustard gas, and that he 
sustained a left orbital fracture in a helicopter crash.  
Examination revealed a right nasal polyp.  X-rays of the 
sinuses in February 1998 revealed diffuse clouding of the 
right maxillary sinus, which might reflect chronic sinusitis 
changes, while no air fluid level were observed within the 
paranasal sinuses, and hyperplasia of the frontal sinuses was 
noted.  The impression was acute and chronic right maxillary 
sinusitis.  

In October 1998, the claimant alleged that he had undergone 
surgery to remove growths from his nasal cavity, and that 
such were a result of his exposure to herbicides, pesticides, 
mustard gas, tearing agents and asbestos poisoning while on 
active duty.  In addition, he alleged that he was entitled to 
compensation for his son's spina bifida occulta.  He further 
asserted that he had damage to the left ventricle of his 
heart because of his service-connected hypertension.  

A VA heart and vascular examination, conducted in March 2000, 
cited the examiner's review of the claims folder, and noted 
the claimant's history of hypertension while on active duty, 
as well as treatment in November 1979 for pericarditis, as 
well as his complaints of occasional episodes of atypical 
chest pain and mild dyspnea on exertion, but no confirmed 
coronary artery disease.  Examination disclosed that his 
blood pressure was 144/82, while his neck veins were not 
elevated, and a regular cardiac rhythm and rate was present, 
without murmurs or extra sounds.  An EKG in February 2000 
showed a normal sinus rhythm and no other abnormalities, 
while an echocardiogram disclosed mild left ventricular 
hypertrophy with normal left ventricular function and an 
ejection fraction of 50 percent.  No segmental wall motion 
abnormalities were found.  The assessment was longstanding 
hypertension with a mild left ventricular hypertrophy with 
normal left ventricular function and minimally decreased left 
ventricular function in echocardiogram.  The VA examiner 
further stated that the claimant was not disabled from a 
cardiac standpoint on the basis of that echocardiogram.  His 
assessment further noted a possible acute pericarditis with 
no evidence that such is contributing to any current 
disability in the claimant.  

Another VA heart and vascular examination, conducted in April 
2002, cited the examiner's review of the claims folder, and 
noted the claimant's history of hypertension while on active 
duty.  The claimant complained of two different kinds of 
chest pain, the first on the left side of his chest, lasting 
30 seconds to a minute, and unrelated to exertion, and of 8 
to 9 years duration, and the second a right-sided chest pain 
of 8 to 9 months duration, mainly at rest and unrelated to 
exertion.  Examination disclosed that his blood pressure was 
140/100, while his neck veins were not elevated, and a 
regular cardiac rhythm and rate was present, without murmurs 
or extra sounds.  An EKG in September 2000 showed a normal 
sinus rhythm with nonspecific ST-T wave changes and left axis 
deviation.  On exercise testing in February 2000, he went 11 
METS, and had no chest pain or EKG changes.  An 
echocardiogram 2 days prior to the current examination 
demonstrated normal left ventricular size with mild 
concentric hypertrophy and normal left ventricular function 
and an ejection fraction of 60 percent.  There were no other 
abnormalities on the echocardiogram.  The assessment was 
longstanding hypertension with a left ventricular hypertrophy 
; and two different types of nonanginal chest pain.  The VA 
examiner further stated that he doubted seriously that the 
claimant has any coronary artery disease based upon the very 
odd nature of his two chest pains and his excellent exercise 
performance in 2000.  

VA outpatient treatment records, dated in April 2000, show 
that the claimant's blood pressure was 146/104, while records 
dated in June 2000 cited the claimant's statement that he has 
experienced right hip pain since being shot in the military 
in 1972.  He related that he runs 2.5 miles 3 to 4 times 
weekly; walks and lifts weights.  His blood pressure was 
138/87.  



II.  Analysis

On September 29, 1997, the claimant sought a rating in excess 
of 10 percent for service-connected hypertensive 
cardiovascular disease, and compensable ratings for the 
claimant's service-connected scar of the left eyebrow and 
service-connected residuals of a contusion of the back.  A 
rating decision of September 1998 granted an increased rating 
of 20 percent for service-connected hypertensive 
cardiovascular disease, effective April 10, 1998, and denied 
compensable ratings for the claimant's service-connected scar 
of the left eyebrow and service-connected residuals of a 
contusion of the back, giving rise to this appeal.  The 
claimant subsequently sought an effective date prior to April 
10, 1998, for the grant of an increased 20 percent rating for 
service-connected hypertensive cardiovascular disease.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown. 38 C.F.R. 
§ 4.31 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 CF.R. § 4.6 (2002).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14;  Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  

A Rating in Excess of 10 Percent for Service-Connected 
Hypertensive Vascular Disease Prior to April 10, 1998

The criteria for rating diseases of the arteries and veins, 
including hypertensive vascular disease, were revised, 
effective January 12, 1998.  See 38 C.F.R. Part 4, §4.104, 
Diagnostic Code 7101 (2002).  Prior to that date, the 
evaluation of hypertensive vascular disease was based upon 
the following criteria:  

A 10 percent rating was provided when diastolic pressure was 
predominantly 100 or more; as 20 percent disabling when 
diastolic pressure was predominantly 110 or more, with 
definite symptoms; and 40 percent disabling when diastolic 
pressure was predominantly 120 or more and moderately severe 
symptoms; and as 60 percent disabling when diastolic pressure 
was predominantly 130 or more, with and severe symptoms.  
38 C.F.R. Part 4, §4.104, Diagnostic Code 7101 (1997).  Note 
(1):  For the 40 and 60 percent rating under Diagnostic Code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Note (2): When continous 
medication is needed is shown necessary for the control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  

The record in this case show that prior to September 29, 
1997, the claimant was shown to have a blood pressure reading 
of 140/84 on April 1996; of 140/100 on May 1, 1996; of 
142/100 on May 14, 1996; and of 130/100 on May 15, 1996, 
while all other blood pressure readings taken prior to April 
10, 1998, showed blood pressure readings as follows: 150/98 
on June 5, 1996; of 130/90 on June 17, 1996; of 130/96 on 
July 2, 1996; of 138/90 on December 24, 1997; of 132/94 on 
January 1, 1998; of 158/96 on February 10, 1998; and of 
133/88 on February 27, 1998.  Those figures show that the 
claimant's service-connected hypertensive vascular disease 
was manifested by a diastolic blood pressure that was 
predominantly less that 100, and that continuous medication 
was shown necessary for control of blood pressure.  In fact, 
the report dated May 1, 1996, shows that the claimant stated 
that he had discontinued taking medication two years 
previously when his blood pressure was normalized.  Such 
findings do not warrant a rating in excess of 10 percent for 
service-connected hypertensive vascular disease prior to 
April 10, 1998.

Based upon the foregoing, and for the reasons and bases 
stated, a rating in excess of 10 percent for service-
connected hypertensive vascular disease prior to April 10, 
1998, is denied.

A Rating in Excess of 20 Percent for Service-Connected 
Hypertensive Vascular Disease on and after April 10, 1998

On and after January 12, 1998, the criteria for rating 
hypertensive vascular disease were revised as follows: A 20 
percent rating is provided when diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more; a 40 percent evaluation was 
warranted when diastolic pressure is predominantly 120 or 
more; and a 60 percent rating is provided where diastolic 
pressure is predominantly 130 or more.  38 C.F.R. Part 4, 
§4.104, Diagnostic Code 7101 (2002).  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2): Evaluate hypertension 
due to aortic insufficiency or hyperthyroidism, which is 
usually the isolated systolic type, as part of the condition 
causing it rather than by a separate evaluation.

The record shows that the claimant's blood pressure was shown 
to be 164/112 and 156/110 on April 10, 1998; as 160/116 on 
April 17, 1998; as 128/96 on April 29, 1998; and as 130/100 
on June 2, 1998.  The report of VA heart and vascular 
examination, conducted on April 10, 1998, shows that the 
claimant was not taking any medication, and his blood 
pressure was 184/120 on the first reading and 178/118 several 
minutes later; that his neck veins were not elevated; that he 
had a regular cardiac rhythm and rate without murmurs; that 
an EKG in March 1998 was normal; that an echocardiogram taken 
the same date revealed a mild concentric left ventricular 
hypertrophy, with normal left ventricular function; and that 
the remainder of his cardiovascular examination was normal.  
VA outpatient treatment records, dated in April 2000, show 
that the claimant's blood pressure was 146/104, while records 
dated in June 2000 cited the claimant's statement that he has 
experienced right hip pain since being shot in the military 
in 1972.  He related that he runs 2.5 miles 3 to 4 times 
weekly; walks and lifts weights.  His blood pressure was 
138/87.  

The clinical findings on and after April 10, 1998, showed a 
diastolic blood pressure which was predominantly 110 or more, 
and the Board finds that an increased rating of 20 percent 
for service connected hypertensive vascular disease is 
warranted on and after April 10, 1998.  The Board further 
notes that diastolic pressure predominantly 120 or more, such 
as to warrant a 40 percent rating, is not demonstrated, and 
that a rating in excess of 20 percent for service connected 
hypertensive vascular disease is not warranted on or after 
April 10, 1998.  

A Compensable Rating for a Service-Connected Scar of the Left 
Eyebrow

The criteria for rating service-connected scars of the head, 
face or neck were revised, effective August 30, 2002.  See 
38 C.F.R. Part 4, §4.118, Diagnostic Code 7800 (2002).  Prior 
to that date, the evaluation of scars of the head, face or 
neck was based upon the following criteria:  

Disfiguring scars of the head, face or neck were rated as 
noncompensably disabling when slight; as 10 percent disabling 
when moderately disfiguring; as 30 percent disabling when 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles; and as 50 percent 
disabling when complete or with exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. Part 4, §4.118, 
Diagnostic Code 7800 (2001).

Prior to August 30, 2002, governing law and regulations 
further provided that scars which are superficial and poorly 
nourished with repeated ulcerations warrant a 10 percent 
rating.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803 
(2001).  Scars which are superficial and tender and painful 
on objective demonstration warrant a 10 percent rating. 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (2001).  Scars 
that limit the function of any part affected are rated based 
upon limitation of function of the part affected. 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (2001).  

On and after August 30, 2002, the criteria for rating 
service-connected scars of the head, face or neck were 
revised to provide as follows:  

A 10 percent rating was provided where there is one 
characteristic of disfigurement; a 30 percent rating was 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks or lips, or; with two or 
three characteristics of disfigurement; and a 50 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks or lips, or; 
with four or five characteristics of disfigurement.  
38 C.F.R. Part 4, §4.118, Diagnostic Code 7800 (2002).  The 
record shows that none of the characteristics of 
disfigurement set forth at Note (1) are present; and that 
tissue loss or loss of an eye is not clinically demonstrated, 
as contemplated in Note (2).  

In addition, on and after August 30, 2002, scars which are 
superficial and unstable warrants a 10 percent rating.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of the covering of skin over the scar; Note 
(2): A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7803 (2002).  Scars which are superficial and painful on 
examination will be rated as 10 percent disabling.  Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage;.  Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would no warrant a 
compensable evaluation.  38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7804 (2002).  Other scars are rated based on 
limitation of function of the affected part.  38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7805 (2002).  

In the instant appeal, the record shows that the claimant's 
service-connected scar of the left eyebrow is a slightly 
diagonal vertical scar, located over the left eye and midway 
over the eyebrow, and was linear, 2.5 cm. x 2 cm.  Tenderness 
was present on palpation, but there was no evidence of 
ulceration, adherence, keloid formation, underlying tissue 
loss, or limitation of function.  The scar was the same color 
as the adjacent normal skin, and was described as slightly 
disfiguring as it was located on the eyebrow and hair growth 
was absent over the scar.  An unreduced photograph of the 
scar was provided.  

The Board notes that the record establishes that on the VA 
scars examination in March 1998, tenderness to palpation over 
the left eyebrow scar was objectively demonstrated, while no 
other findings which would to warrant a compensable 
evaluation were shown.  

Based upon the foregoing, and for the reasons and bases 
stated, a increased rating of 10 percent is warranted for the 
claimant's service-connected scar of the left eyebrow.  To 
the extent indicated, the claim is allowed.   

A Compensable Rating for a Service-Connected Contusion of the 
Back

The claimant's service medical records show that he sustained 
contusions of the neck, back and chest in February 1977, when 
struck from behind by another motor vehicle.  X-rays of the 
cervical and lumbar spine and pelvis disclosed no bony 
abnormalities.  Chest X-rays in January and June 1977 showed 
that the heart, lungs and bony thorax were normal.  
Neurological evaluation in April 1977 disclosed no motor, 
sensory or reflex deficits, and there was no evidence of 
sciatica.  In August 1977, the claimant was seen in 
consultation because of his complaints that he might have a 
"ruptured disc", but the examining specialist determined 
that there were no clinical findings to support that 
contention.  Electromyography in June 1977 was normal, and 
there were no signs of denervation.  

A report of service medical examination, conducted in May 
1979, disclosed no abnormalities of the spine or 
musculoskeletal system, and his neurological examination was 
normal.  The claimant's service medical records are silent 
for further complaint, treatment, findings or diagnosis of a 
back disability during his remaining period of active 
service.  His service separation examination, conducted in 
February 1980, disclosed no abnormalities of the spine or 
musculoskeletal system, and his neurological examination was 
normal.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526e), received in April 
1980, sought service connection for chest pains and high 
blood pressure.  No mention was made of any spine or 
musculoskeletal disability.  

A report of VA general medical examination, conducted in May 
1980, cited the claimant's complaints of low back pain, 
radiating into his right posterior thigh.  The claimant had a 
normal posture and gait.  Musculoskeletal examination 
revealed no evidence of lumbar spasm or tenderness, a full 
range of lumbar motion in all planes, with complaints of pain 
at 95 degrees on forward flexion.  Straight leg raising was 
negative, and reflexes were normal.  The record is silent for 
complaint, treatment, findings or diagnosis of a back 
disability between May 1980 and December 1997, more than 17 
years after final service separation.  

Private treatment records from Dr. A.P.C., a private 
physician at Riverside Medical Clinic, dated from April 1996 
to January 1998, show that the claimant was seen in December 
1997 and in January 1998 for complaints of neck and low back 
pain after being struck in the rear in a December 1997 motor 
vehicle accident.  In December 1997, lumbosacral spasm was 
noted, while in January 1998, neck spasms were noted on the 
right, while neurological examination was negative.  X-rays 
of the cervical spine disclosed normal vertebral alignment, 
with intact vertebral bodies and posterior elements, with 
moderate spondylosis at C5-7, with no evidence of acute 
trauma.  The Board finds that the intercurrent neck and back 
injuries sustained in the December 1997 motor vehicle 
accident are unrelated to any incident or injury incurred 
while on active duty.  

VA outpatient treatment records, dated from February 1998 to 
May 2001, are silent for complaint, treatment, findings or 
diagnosis of a back disability.  In June 2000, 
musculoskeletal examination disclosed a full range of motion 
in the spine and upper and lower extremities, and 
neurological examination revealed no motor, sensory or reflex 
deficits.  In January 2001, the claimant related that he 
worked out with walking, running and lifting weights, and 
swimming, while in May 2001, the claimant denied any 
extremity weakness or numbness or gait disturbance.  In June 
2001, the claimant again related that he worked out with 
walking, running and lifting weights, and swimming.  The 
current record fails to disclose any disabling residuals of 
the inservice back and neck contusions.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a compensable rating for 
service-connected contusion of the back is not warranted.   

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (2002) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  Neither is there evidence 
of circumstances which the appropriate officials might find 
so "exceptional or unusual" as to warrant an extraschedular 
rating.  Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  

ORDER

A rating in excess of 10 percent for service-connected 
hypertensive cardiovascular disease prior to April 10, 1998, 
is denied.

A rating in excess of 20 percent for service-connected 
hypertensive cardiovascular disease on and after April 10, 
1998, is denied.

Entitlement to 10 percent rating for a service-connected scar 
of the left eyebrow is granted.

Entitlement to a compensable rating for a service-connected 
contusion of the back is denied.


	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


